38 F.3d 610
309 U.S.App.D.C. 35
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Matilda J. URQUHARTv.DISTRICT OF COLUMBIA, et al., Appellants.
No. 92-7100.
United States Court of Appeals, District of Columbia Circuit.
Sept. 9, 1994.

Before:  BUCKLEY, HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on appellants' brief.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the case be remanded to the district court for findings of fact and conclusions of law as required under Fed.R.Civ.P. 52(a).   See also De Medina v. Reinhart, 686 F.2d 997, 1011 (D.C.Cir.1982) (Rule 52(a) findings must include the "subordinate factual foundations" and "must touch all material issues," including "specific findings about the nature and the truth of the [plaintiffs'] allegations" so that the appellate court may "exercise adequately its power of review.")  (citations omitted).  When this case was tried, the question whether the Civil Rights Act of 1991 ("1991 Act") should be applied retroactively was unsettled.  Since then, in  Landgraf v. USI Film Products, 114 S.Ct. 1483 (1994), the Supreme Court has held that section 102 of the 1991 Act, creating a right to recover compensatory and punitive damages and authorizing a jury trial to resolve those damage claims, does not apply to "cases arising before its enactment."   Id. at 1505-08.  Because appellee's Title VII claims are based on pre-1991 Act conduct, any jury could only act in an advisory capacity and could not render a binding jury verdict.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.